United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 5, 2011 000-52631 Date of Report (Date of earliest event reported) Commission File Number ENERGY HOLDINGS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 52-2404983 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 12012 Wickchester Lane, Suite 130, Houston, TX 77079 (Address of Principal Executive Offices) (Zip Code) (713) 492-2329 (Registrant’s telephone number, including area code) (Former name or former address if changed since the last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing requirements of the registration under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4( c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.Other Events Erroneous Filing On March 31, 2011, a Form 10-Kfor another company (World Health Energy Holdings, Inc.) was erroneously filed underEnergy Holdings International,Inc.'s records.The SEC has been notified and a request to have the mistaken filing deleted has been submitted. The problem was due to a software technical problem beyond the control of the company and its Edgar service provider. Please disregard the Form 10-K filing submitted on March 31, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:April 5, 2011 ENERGY HOLDINGS INTERNATIONAL, INC. By: /s/ Jalal Alghani Jalal Alghani, Chief Financial Officer
